Name: 90/666/Euratom, EEC: Council Decision of 17 December 1990 appointing a member of the economic and social committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-12-22

 Avis juridique important|31990D066690/666/Euratom, EEC: Council Decision of 17 December 1990 appointing a member of the economic and social committee Official Journal L 360 , 22/12/1990 P. 0081 - 0081COUNCIL DECISION of 17 December 1990 appointing a member of the Economic and Social Committee (90/666/Euratom, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat was left vacant on the above Committee at the time of that Council Decision; Having regard to the nominations submitted by the Permanent Representation of Belgium on 17 October 1990, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr FranÃ §ois Willekens is hereby appointed a member of the Economic and Social Committee for the period until 20 September 1994. Done at Brussels, 17 December 1990. For the Council The President G. CARLI (1) OJ No L 290, 23.10.1990, p. 13.